 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       PAUL MUELLER,                                  No. 2:18-cv-02675-MCE-CKD
12                       Plaintiff,
13            v.                                        ORDER
14       LINCOLN NATIONAL LIFE
         INSURANCE COMPANY,
15
                         Defendant.
16

17

18           Plaintiff Paul Miller has requested leave to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. (ECF No. 2.)1 In his affidavit, plaintiff attests that he has received social security

20   income (“SSI”) in the past 12 months. (Id. at 1.) However, plaintiff has failed to indicate how

21   much in SSI he has received, or is receiving.

22           Pursuant to federal statute, a filing fee of $350.00 is required to commence a civil action

23   in federal district court. 28 U.S.C. § 1914(a). In addition, a $50.00 general administrative fee for

24   civil cases must be paid. 28 U.S.C. § 1914(b). The court may authorize the commencement of an

25   action “without prepayment of fees or security therefor” by a person that is unable to pay such

26   fees or provide security therefor. 28 U.S.C. § 1915(a)(1).

27
     1
      The undersigned resolves this motion, pursuant to the October 5, 2018 order of District Judge
28   Morrison C. England, Jr., 28 U.S.C. § 636, and E.D. Cal. L.R. 302. (See ECF No 3.)
                                                     1
 1          Because plaintiff’s application to proceed in forma pauperis is incomplete, he has made

 2   an inadequate showing of indigency. See Alexander v. Carson Adult High Sch., 9 F.3d 1448 (9th

 3   Cir. 1993); California Men’s Colony v. Rowland, 939 F.2d 854, 858 (9th Cir. 1991); Stehouwer

 4   v. Hennessey, 841 F. Supp. 316, (N.D. Cal. 1994).

 5          For the foregoing reasons, IT IS HEREBY ORDERED that:

 6             1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is DENIED

 7                 without prejudice.

 8             2. Within 28 days of the date of this order, plaintiff shall either (a) pay the applicable

 9                 filing fee or (b) file an application to proceed in forma pauperis that adequately

10                 demonstrates that plaintiff is unable to pay the filing fee. Plaintiff’s failure to

11                 either pay the filing fee or file a sufficient application to proceed in forma pauperis

12                 by the above deadline will result in a recommendation that the action be dismissed

13                 pursuant to Federal Rule of Civil Procedure 41(b).

14   Dated: October 15, 2018
                                                      _____________________________________
15
                                                      CAROLYN K. DELANEY
16                                                    UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
